UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                              No. 02-31013
                            Summary Calendar


           DEE D DIBENEDETTO, Individually and on behalf of
        the minor children Brooke Vreeland, Brittany Vreeland,
                          and Brett Vreeland,

                                                     Plaintiff-Appellant,


                                 VERSUS


                           EXXON CORP, ET AL.

                                                     Defendants-Appellees.




             Appeal from the United States District Court
                 for the Middle District of Louisiana
                              (95-CV-634)
                             March 12, 2003


Before BARKSDALE, DeMOSS and BENAVIDES, Circuit Judges.
PER CURIAM*:

      Dee Dibenedetto, Individually and in behalf of certain minor

children (hereinafter called “Plaintiff”) brought suit in state

court    against   Exxon   Corporation,   et   al.    (hereinafter   called

“Defendants”) seeking recovery for personal injuries she allegedly


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sustained while working as a security guard at Exxon’s Baton Rouge

Chemical Plant.    Defendants timely removed the case to the United

States District Court on the grounds of diversity of citizenship.

Defendants then filed an answer asserting that Plaintiff was

Exxon’s   statutory       and     special    employee;      and    therefore   the

Plaintiff’s     sole     remedy    against    the   Defendants        was   workers

compensation benefits under Louisiana law.                  Defendants filed a

motion for summary judgment which was referred to the magistrate

judge for report and recommendation.                The magistrate filed a

comprehensive     nineteen        page   report     which     recommended      that

Defendants’     Motion     for    Summary    Judgment    be       granted   because

Plaintiff was Exxon’s statutory employee and Plaintiff has no cause

of action in tort against Exxon or the other Defendants.                       The

federal district judge adopted the magistrate judge’s report and

entered final judgment in favor of Defendants.                Plaintiff appeals.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.             For the reasons stated in

the magistrate judge’s report and recommendation filed August 2,

2002, we affirm the final judgment entered on August 28, 2002,

which granted Defendants’ Motion for Summary Judgment and dismissed

Plaintiff’s claim.       AFFIRMED.




                                         2